AKERMAN, District Judge.
This cause coming on to be heard on the defendant’s motion to dismiss, counsel for the defendant appeared in person, and counsel for the plaintiff submitted a brief.
The Court is of the opinion that the motion to dismiss must be granted. The alleged libelous letter should either be set out in haec verba or its legal tenor pleaded in order that the Court may determine whether or not the same is libelous.
Counsel for defendant will prepare and present to the Court an order sustaining the motion to dismiss and allowing the plaintiff until May 4th to file an amended complaint, if he so desires.